DENY and Opinion Filed May 2, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00402-CV

                        IN RE B.D. AND T.M.D., Relators

          Original Proceeding from the 304th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. JC-20-00439

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      Before the Court is relators’ April 27, 2022 petition for writ of mandamus. In

the petition, relators complain about: (1) the trial court’s final order in the suit

affecting the parent-child relationship; and (2) the trial court’s denial of relator’s

application for an ex parte temporary restraining order.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). As the

party seeking relief, relators have the burden of providing the Court with a certified

or sworn copy of every document that is material to establishing their right to

mandamus relief. See TEX. R. APP. P. 52.3(k), 52.7(a); In re Butler, 270 S.W.3d 757,
759 (Tex. App.—Dallas 2008, orig. proceeding) (requiring relator to submit a record

containing certified or sworn copies). Because the documents included in the record

are not certified by a trial court clerk or adequately sworn copies, we conclude

relators have not met this burden.1

        Accordingly, we deny the petition for writ of mandamus without prejudice to

refiling a petition with a record that complies with Texas Rule of Appellate

Procedure 52. See TEX. R. APP. P. 52.3(k), 52.7(a). Having denied the petition, we

also lift the stay issued by our April 27, 2022 order.




                                                      /Bonnie Lee Goldstein/
                                                      BONNIE LEE GOLDSTEIN
                                                      JUSTICE


220402F.P05




    1
       We further note that, in many instances, the appendix unnecessarily redacts the names of the adults.
See TEX. R. APP. P. 9.9 (containing no requirement that adult names must be redacted). Without at least
initials or some other identifying information to differentiate the redactions in the appendix, we find it
difficult to assess the merits of the petition.
                                                   –2–